              Case 1:16-cr-00024-JRH-BKE Document 129 Filed 03/02/21 Page 1 of 1



 I’ROn 35                          Report and Order Terminating Probation
{Rev (v'17)                            Prior to Original Expiration Date
                                                                                                    i... L    J
                                      UNITED States District Court                 U.S.DiSTl                 : cou:ri
                                                                                                     ’> I [■‘‘i
                                                                                                              i

                                               FORTHE                                          Auaus! fi.      \WIu
                                   SOUTHERN DISTRICT OF GEORGIA
                                          AUGUSTA DIVISION                          Z02i uAR -2 P 3= lb


              UNITED STATES OF AMERICA

                            V.                                 Crim. No.    l:16CR00024-002

                      Antonio Binns



        On April 1 1.2017. the above named \va.s placed on probation fora period of five years. He has complied
with the rules and regulations of probation and is no longer in need of supervision. It is accordingly recommended
that he be discharged from supervision.

                                                             Respectfully submitted.
                                                                                       I   '




                                                             Lori H. Mitchell
                                                             United States Probation Officer


                                            ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.
                           acJL
         Dated this                   day ol'




                                                      ^      .1. RANC)A4JlALLrCH;^F‘*JUDGE
                                                          ^ UNI TED S'lATES DISTRICT COURT
                                                          " "SaUTHERrN DISTRICT OF GEORGIA
